Citation Nr: 0322974	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  98-03 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for additional disability involving the lower extremities 
resulting from nerve biopsies performed at a VA medical 
facility during March-April 1991.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from January 1966 to January 
1972.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1995 rating decision by 
the Columbia, South Carolina, Regional Office (RO), which 
denied benefits pursuant to 38 U.S.C.A. § 1151 for additional 
disability involving the lower extremities resulting from 
nerve biopsies performed at a VA medical facility during 
March-April 1991.  An RO hearing was held in March 1996.  In 
March 1999, the Board remanded that appellate issue to the RO 
for additional evidentiary development.

Appellant also appealed a December 1997 rating decision, 
which, in part, denied a total rating based on individual 
unemployability.  In June 1999, a hearing was held before the 
undersigned Board Member in Washington, D.C., on that total 
rating based on individual unemployability appellate issue.  
In September 1999, the Board remanded the case to the RO for 
additional evidentiary development.  In a September 2002 
decision, the Board denied an increased rating in excess of 
10 percent for a left femur disability and remanded said 
§ 1151 benefits issue and total rating based on individual 
unemployability issue to the RO for additional evidentiary 
development.  

Although said claims for a total rating based on individual 
unemployability and § 1151 benefits were previously assigned 
separate docket numbers, the claims now have the same docket 
number (as listed on the title page of this remand).




REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 became law.  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Since it does not appear that the RO has 
expressly satisfied the Veterans Claims Assistance Act of 
2000 requirement that VA notify the veteran as to which 
evidence was to be provided by the veteran, and which would 
be provided by VA, a remand of the case appears necessary for 
procedural due process concerns.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also See Disabled American 
Veterans, et. al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

Accordingly, the case is REMANDED for the following:

1.  The RO should send appellant 
adequate written notification as to 
the information and evidence 
necessary to substantiate the 
specific appellate issues in this 
appeal, including which evidence is 
to be provided by the appellant, and 
which by VA.  See Quartuccio, 
supra.; and the Veterans Claims 
Assistance Act of 2000.  

2.  The RO should review any 
additional evidence submitted since 
the last May 2003 Supplemental 
Statement of the Case was issued and 
readjudicate the issues of 
entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 for additional 
disability involving the lower 
extremities resulting from nerve 
biopsies performed at a VA medical 
facility during March-April 1991 and 
a total rating based on individual 
unemployability.  When the 
aforementioned development has been 
accomplished, to the extent the 
benefits sought are not granted, a 
supplemental statement of the case 
should be provided, and the case 
should be returned to the Board for 
further appellate consideration, to 
the extent such action is in order.  
No action is required of the 
appellant until he is notified.  The 
Board intimates no outcome in this 
case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



